812 F.2d 936
Jeetendra BHANDARI, Plaintiff-Appellant,v.FIRST NATIONAL BANK OF COMMERCE, Defendant-Appellee.
No. 85-3445.
United States Court of Appeals,Fifth Circuit.
March 2, 1987.

Mark G. Murov, Rita K. Ward, Murov & Ward, New Orleans, La., for plaintiff-appellant.
James B. Irwin, Marta Alison Richards, Montgomery, Barnett, Brown & Read, New Orleans, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana;  Charles Schwartz, Jr., Judge.
ON PETITIONS FOR REHEARING AND SUGGESTIONS FOR REHEARING EN BANC
(5 Cir., 1987, 808 F.2d 1082).
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL and JONES, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestions for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.